GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Financial Statements (Stated in U.S. Dollars) March 31, 2008 NOTICE TO SHAREHOLDERS Under National Instrument 51-102, Part 4, subsection 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not be reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of Grand Peak Capital Corp. (the "Company") have been prepared by and are the responsibility of the Company's management. The Company's independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity's auditor. GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Balance Sheets As at March 31, 2008 and 2007 (Stated in U.S. Dollars) March 31, 2008 March 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 1,187,682 $ 438,536 Marketable securities – (Note 4) 602,165 2,340 Deposit on asset – (Note 5) 111,605 - GST receivable 22,490 - Accounts receivable 19,094 - 1,943,036 440,875 Equipment - (Note 6) 5,401 - Mineral properties - (Note 7) 40,330 - Deferred exploration and development expenses (see schedule) 235,584 - Other 429 - $ 2,224,780 $ 440,875 LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 241,751 67,835 Loan payable – (Note 8) 404,000 342,936 645,751 410,771 SHAREHOLDERS’ EQUITY (DEFICIENCY) Share capital - (Note 9 (a)) 4,350,079 2,649,089 Contributed surplus 971,859 971,859 Accumulated other comprehensive income – (Note 17) 380,937 383,820 Deficit (4,123,846 ) (3,974,664 ) 1,579,029 30,104 $ 2,224,780 $ 440,875 Continuance of Operations – (Note 1) Contingencies – (Note 10) See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Statements of Operations and Deficit For the six month period March 31, 2008 and three month period ended March 31, 2007 (Stated in U.S. Dollars) March 31, 2008 March 31, 2007 Expenses Amortization $ - $ - Bank charges and interest 342 (3,078 ) Consulting - 11,906 Office 1,000 7,424 Professional fees 47,733 - Transfer agent and regulatory filing fees 32,964 - (82,039 ) (16,252 ) Loss before other items: Interest and royalty income 25,024 2,081 Write-down of marketable securities - - Gain (loss) on sale of long-term investments - - Gain on debt settlement – (Note 12) - - Net loss for the year 57,015 14,171 Deficit, beginning of year 4,066,831 3,960,493 Deficit, end of year 4,123,846 3,974,664 Basic and diluted loss per common share $ (0.006 ) $ (0.002 ) Weighted average number of common shares outstanding 8,466,702 7,940,089 See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Statement of Cash Flows For the six month period March 31, 2008 and three month period ended March 31, 2007 (Stated in U.S. Dollars) March 31, 2008 March 31, 2007 Operating Activities Net Loss for the year $ (57,015 ) $ (14,171 ) Adjustment for items which do not involved cash: Write-down of long-term investments - - (Gain) loss on sale of long-term investments - - Gain on debt settlement - - (57,015 ) (14,171 ) Changes in non-cash working capital components: GST receivable (22,490 ) - Marketable securities - - Accounts receivable (19,094 ) - Accounts payable and accrued liabilities 173,916 (140 ) Loan payable 61,064 - 136,381 (14,311 ) Investing Activities Deposits on asset (111,605 ) - Purchase of marketable securities (599,825 ) - Equipment (5,401 ) - Mineral properties (40,330 ) - Deferred exploration and development (235,584 ) - Other (429 ) - (993,174 ) - Financing Activities Common shares issued for cash 1,700,990 - Effect of foreign exchange on cash (95,051 ) 6,735 Net cash provided (used) during the year 749,146 (7,576 ) Cash and cash equivalents, beginning of year 438,536 446,112 Cash and cash equivalents, end of year $ 1,187,682 $ 438,536 See accompanying notes to the financial statement GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Schedule of Deferred Exploration and Development Expenses For the six month period March 31, 2008 (Stated in U.S. Dollars) Amos Vassan Nico Total Balance, March 31, 2007 $ - $ - $ - $ - Assaying, geological and general 40,400 40,400 63,332 144,132 Balance, March 31, 2008 $ 40,400 $ 40,400 $ 63,332 $ 144,132 See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Notes to the Consolidated Financial Statements March 31, 2008 and 2007 (Stated in U.S. Dollars) – Page 1.NATURE AND CONTINUANCE OF OPERATIONS The Company was incorporated on December 28, 2001 in the Yukon Territory, Canada and is listed on the TSX Venture exchange. The Company changed its name to Grand Peak Capital Corp. on November 15, 2007. The Company changed its year end from December 31 to September 30 in 2007. These consolidated financial statements have been prepared assuming the Company will continue on a going-concern basis.The Company has an accumulated operating deficit of $4.1 million at March31, 2008 (2007 - $4.0 million).
